Exhibit 10.39

 

VIROLOGIC, INC.

NON-EMPLOYEE DIRECTOR CASH COMPENSATION ARRANGEMENTS

 

On March 16, 2005, the Board of Directors of ViroLogic, Inc. (the “Company”)
approved a change to the compensation the Company pays to its non-employee
directors. Beginning in the 2005 fiscal year, non-employee directors will be
paid an annual retainer of $15,000, to be paid in four equal quarterly
installments. This annual retainer will be in addition to the meeting attendance
fees currently paid to non-employee directors, of $1,500 for each Board of
Directors meeting attended and, for committee members, $500 for each committee
meeting attended.